Name: Commission Implementing Regulation (EU) 2018/48 of 11 January 2018 entering a name in the register of traditional specialities guaranteed [Suikerstroop (TSG)]
 Type: Implementing Regulation
 Subject Matter: Europe;  foodstuff;  marketing;  consumption
 Date Published: nan

 12.1.2018 EN Official Journal of the European Union L 7/23 COMMISSION IMPLEMENTING REGULATION (EU) 2018/48 of 11 January 2018 entering a name in the register of traditional specialities guaranteed [Suikerstroop (TSG)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, the application from the Netherlands to register the name Suikerstroop as Traditional Speciality Guaranteed (TSG) was published in the Official Journal of the European Union (2). (2) Suikerstroop is the syrupy liquid obtained from the massecuite of the plant from which the product is made after extraction of the sugar crystals. The name means sugar syrup. (3) The Commission received a notice of opposition from Finland, a second one from Denmark and a third one from Nordic Sugar AB (company established in Denmark) all on 16 September 2014. (4) The notices of opposition from Denmark and Finland were forwarded to the Netherlands. (5) The opposition procedure based on the notice sent directly to the Commission by Nordic Sugar AB was not initiated. According to Article 51(1), second subparagraph, of Regulation (EU) No 1151/2012, natural or legal persons having a legitimate interest, established or resident in a Member State other than that from which the application was submitted, may lodge a notice of opposition with the Member State in which it is established. Therefore, Nordic Sugar AB was not allowed to lodge a notice or a statement of opposition directly to the Commission. (6) On 13 November 2014 the Commission received the reasoned statements of opposition from Finland. The reasoned statement of opposition from Denmark was already contained in the notice of opposition. Both the reasoned statement of opposition from Denmark and the one from Finland were considered admissible within the meaning of Article 21 of Regulation (EU) No 1151/2012. (7) Pursuant to Article 51(3) of the above Regulation, by letters of 19 December 2014 the Commission invited the Netherlands and Finland on one hand, and the Netherlands and Denmark on the other hand, to engage in appropriate consultations for a period of three months from the date of these letters in view of reaching an agreement. (8) Upon request of the Netherlands, in accordance with Article 51(3) of Regulation (EU) No 1151/2012, by letter of 8 April 2015 the Commission granted an extension of the deadline for the consultations among the interested parties in the two opposition procedures concerning the above mentioned application. The final deadline for the amicable procedure was therefore extended until 19 June 2015. (9) No agreement was reached within the designated timeframe. By letter of 22 February 2017 the Netherlands sent the Commission the results of the consultations with Finland and Denmark. Therefore, the Commission should decide on registration in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012, taking into account the results of these consultations. (10) In their reasoned statement of opposition, Finland and Denmark claimed that: 1) the name is not specific (it means just syrup of sugar); 2) identical name is used for several similar products already existing in the Danish, Swedish, Finnish, German and Baltic markets; 3) the product characteristics and its production method are not unique to the product since similar products, marketed in Denmark, Finland and Sweden, have the same specific characteristics and methods. In particular, Finland considers that the product as described in the application cannot be considered to be special as a type of syrup since products other than the Suikerstroop are also made of 100 % sugar beet or sugar cane. (11) In addition, Denmark claimed that point 3.1 of the product specification, providing that the words traditional Dutch product  will appear on the label in the language of the country in which the product is marketed should be reformulated to comply with Article 18(3) of Regulation (EU) No 1151/2012. On the other side, Finland challenged the use of the definition traditional Dutch product as not specific to the product described in the application since similar products marketed in northern Europe can also be qualified as traditional. (12) Finland has subsequently requested, during the consultations with the Netherlands, to delete the last sentence of Section 3.2 There are no other products of the same name or similar products with a similar-sounding name because it would be incorrect. (13) The Commission has assessed the arguments provided in the reasoned statements of opposition and in the information provided to the Commission regarding the negotiations between the interested parties and it has concluded that the name Suikerstroop should be registered as TSG. (14) The oppositions are based on both points (a) and (b) of Article 21(1) of Regulation (EU) No 1151/2012. (15) As regards the incompatibility with the terms of the Regulation, three points have been raised: 1) the name is not specific; 2) the product characteristics and its production method is not unique 3) point 3.1 of the product specification does not comply with Article 18(3) of Regulation (EU) No 1151/2012 insofar as it refers to a traditional Dutch product. (16) As regards the circumstance that the name is lawful, renowned and economically significant for similar agricultural products and foodstuffs, one point has been raised: an identical name is used for several similar products already existing in the Danish, Swedish, Finnish, German and Baltic markets. (17) Regulation (EU) No 1151/2012 does not require a TSG name to be specific. This was required under Article 4(2) of Council Regulation (EC) No 509/2006 (3). Although the application was submitted to the Commission when Regulation (EC) No 509/2006 was into force, it was then published under Regulation (EU) No 1151/2012 and, therefore, in the absence of specific transitional provisions, the latter Regulation applies. In accordance with Article 18(2) of Regulation (EU) No 1151/2012 a name is eligible for TSG if it has been traditionally used to refer to the specific product or if it identifies the traditional or specific character of the product. In this case, the name Suikerstroop has been used for centuries to define this specific product. It identifies the specific character of the product, being a syrup made with the liquid left behind during the production of sugar from sugar beet or sugar cane. Therefore, the name complies with the requirements of Regulation (EU) No 1151/2012. (18) Regulation (EU) No 1151/2012 does not require a TSG product to be unique or distinctive. It has to be identifiable and distinguishable. According to Article 18(4) of Regulation (EU) No 1151/2012 only names that refer to claims of a general nature used for a set of products or to claims provided for by particular Union legislation are excluded. Suikerstroop is clearly identified as regards its characteristics and production method. In addition, the product covered by the product specification of the name Suikerstroop complies with the requirements set out in Article 18(1) points (a) and (b) of Regulation (EU) No 1151/2012 since the mode of production corresponds to traditional practice for this product and the ingredients are those traditionally used. (19) The sentence in point 3.1 of the product specification Once the procedure under Article 18(3) of Regulation (EU) No 1151/2012 has been completed, it is intended that the words traditional Dutch product  will appear on the label in the language of the country in which the product is marketed does not comply with Article 18(3) of Regulation (EU) No 1151/2012. It should be replaced by the following sentence: The name shall be accompanied by the claim made following the tradition of the Netherlands . The Dutch authorities have agreed that this amendment is included in the product specification which has to be re-published for information. (20) Although products similar to Suikerstroop are marketed in other Member States under a name which is deemed the translation, in the official languages of those Member States, of the term Suikerstroop, it cannot be concluded that an identical name is used in the market of those Member States for similar products. The name used in those Member States has indeed the same meaning as Suikerstroop in Dutch language but it is not identical to Suikerstroop since it is expressed in a different language. In addition, the name Suikerstroop is not protected as such but only in conjunction with the claim made following the tradition of the Netherlands. (21) Therefore, those names of products similar to the product referred to in the application of Suikerstroop, marketed in the Danish, Swedish, Finnish, German and Baltic markets, whose meaning is syrup of sugar and represent the translation of the name Suikerstroop in their respective languages, may continue to be used. They are not identical to Suikerstroop and they should not be considered as imitations or evocations of the name Suikerstroop because the name Suikerstroop, once registered, will have to be accompanied by the claim made following the tradition of the Netherlands. Therefore the protection of this name is limited to the name as referring to the Dutch tradition. (22) In addition, it is obvious that the registration of the name Suikerstroop may not prevent the use of the single terms sugar or syrup which are common names. (23) The Netherlands and Finland have also agreed to delete the last sentence of Section 3.2 which reads: There are no other products of the same name or similar products with a similar-sounding name. Such a sentence should be therefore deleted from the product specification, which has to be re-published for information purposes. (24) In the light of the above, the name Suikerstroop should be entered in the register of traditional specialities guaranteed. The consolidated version of the single document should be published for information. (25) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Suikerstroop (TSG) is registered. The name in the first paragraph identifies a product from Class 2.3. bread, pastry, cakes, confectionery, biscuits and other baker's wares set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (4). Article 2 The name referred in Article 1 shall be accompanied by the claim made following the tradition of the Netherlands. The consolidated product specification is set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 187, 19.6.2014, p. 9. (3) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). (4) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX APPLICATION FOR REGISTRATION OF A TSG Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (*1) SUIKERSTROOP EC No: NL-TSG-0007-01203  27.1.2014 1. NAME AND ADDRESS OF THE APPLICANT GROUP Name: Kenniscentrum suiker & voeding Address: Amsterdamsestraatweg 39a, 3744 MA BAARN Tel. +31 355433455 Fax +31 355426626 Email: info@kenniscentrumsuiker.nl 2. MEMBER STATE OR THIRD COUNTRY The Netherlands 3. PRODUCT SPECIFICATION 3.1. Name(s) to be registered (Article 2 of Commission Regulation (EC) No 1216/2007 (1) ) Suikerstroop The name shall be accompanied by the claim made following the tradition of the Netherlands. 3.2. Whether the name  is specific in itself  expresses the specific character of the agricultural product or foodstuff The product has had this name for centuries. Suikerstroop [treacle] is obtained during the production of sugar. Article 12 of the 1977 Sugar and Syrup (Commodities Act) Decree provides that: The name suikerstroop , preceded where appropriate by the name of the plant from which the product is made, must and may only be used to describe the syrupy liquid obtained from the massecuite of the plant from which the product is made after extraction of the sugar crystals ¦. 3.3. Whether reservation of the name is sought under Article 13(2) of Regulation (EC) No 509/2006  Registration with reservation of the name  Registration without reservation of the name 3.4. Type of product Class 2.3: Confectionery, bread, pastry, cakes, biscuits and other bakers' wares 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1. applies (Article 3(1) of Regulation (EC) No 1216/2007) Suikerstroop is the syrupy liquid obtained from the massecuite of the sugar beet or sugar cane from which the product is made after the extraction of the sugar crystals. This liquid has an extract content of at least 80 %, an ash content of no more than 4,0 % and an apparent purity of at least 73 %. The high dry matter content of the product in combination with its high sugar concentration (more than 60 g per 100 g) means that it has a long shelf life. The sugar ensures that there is a low availability of free water, which means that no micro-organisms can develop. The product has the following specific characteristics: Colour Brix (2) Total sugars Suikerstroop 2 000 - 30 000 IU (3) min. 79 ° min. 70 % Physical characteristics Suikerstroop is a sticky, thick, viscous, dark brown, syrupy liquid. It contains a large quantity of sugar (at least 70 %). Chemical properties Suikerstroop has an apparent purity of at least 73 %. The extract content should be at least 80 %, and the ash content of suikerstroop may not be higher than 4 %. Organoleptic characteristics Suikerstroop has a sweet/salty and slightly bitter taste. The sweetness is produced by the high sugar content and the saltiness by the minerals and other (soluble) components from the sugar beet or sugar cane which are found in the syrup as a result of the production process. 3.6. Description of the production method to which the name under point 3.1 applies The raw material for suikerstroop is the syrupy liquid left behind during the production of sugar from sugar beet or sugar cane after extraction of the sugar crystals. In the production of granulated sugar, the extraction process involves dissolving the sugars from the sugar beet or sugar cane in water. Other  water-soluble  components (non-sugars) from the sugar beet or sugar cane also dissolve. This extract is purified, reduced and crystallised. After the sugar solution thus obtained has crystallised, the sugar crystals are extracted. The non-sugars are left behind in the remaining sugar solution, also known as the mother liquor (or the syrup or run-off syrup). The mother liquor still contains a lot of dissolved sugar (approximately 85 %). In order to allow the still dissolved sugar to crystallise, the mother liquor is reduced a second time until sugar crystals start to form again. Once more, these crystals are extracted. The remaining syrup is known as B-syrup and contains approximately 75 % sugar (based on dry matter) and relatively higher levels of non-sugars. The B-syrup is the raw material used to produce suikerstroop. The B-syrup is fed into a mixing tank to remove impurities. The raw material is treated with activated carbon, absorbing the impurities, which are removed by filtration along with the carbon. The purified B-syrup obtained is the main ingredient of suikerstroop To this purified B-syrup sugar solution (solution of sugar in water) and/or invert sugar (syrup) is added in order to comply with the characteristics referred to under 3.5. Invert sugar (syrup) is a syrup obtained by separating sugar (sucrose) into glucose and fructose. The purified (B-)syrup, sugar solution and/or invert sugar (syrup) are mixed to form a homogeneous mass. In order to obtain suikerstroop with the composition described under 3.5, this homogeneous, syrupy mass is evaporated under vacuum until the desired brix value (at least 79 °) is achieved. The syrup is stored in storage tanks, from which it is poured into the various types of packaging. 3.7. Specific character of the agricultural product or foodstuff The specific character of suikerstroop is attributable to the fact that its qualities differ significantly from other types of syrup such as apple syrup or pear syrup but also from molasses in terms of the following characteristics: Raw material Suikerstroop is distinguished by the fact that the syrup is 100 % derived from sugar beet/cane. Composition of the sugar Because the syrup is 100 % derived from sugar beet/cane, it contains hardly any carbohydrates apart from sucrose and invert sugar. The sugar content is at least 70 % (see also characteristics referred to under 3.5). This also distinguishes the syrup from molasses, the sugar content of which is less than 68 %. Taste The non-sugars in the raw material give suikerstroop a salty flavour with a slightly bitter accent. This combines with the high sugar content to produce a sweet/salty taste and aroma that are unique when compared with other types of syrup. 3.8. Traditional character of the agricultural product or foodstuff The application for registration is based on the fact that the product is characterised by a traditional production method and a traditional composition. Traditional production method Although long ago (from the beginning of the 17th century) suikerstroop used to be made by hand, it has been factory-produced since 1908. The factory production method has remained unchanged since then, although the production process has been improved, streamlined and further mechanised. The factories (founded at the beginning of the 20th century, around 1910) are still in operation. They have been internally modernised as technology has advanced. The 17th, 18th and 19th centuries Historically, suikerstroop is a by-product of sugar refining. De Suikerraffinadeur [The Sugar Refiner] by J.H. Reisig, dating from 1783, describes how syrup was caught in drip pots during the production of sugar loaves. During the crystallisation process, the (viscous) purified sugar massecuite was poured into the sugar loaf moulds. The moulds then stood on drip pots for a couple of days. The syrup that collected was called uncovered syrup. The loaves were then covered with wet pipe clay (which promoted the crystallisation process and prevented dissolving) and placed back on the pots. Water was slowly poured over the top and slowly trickled through the loaf. The syrup thus produced was known as covered syrup. The covering (dried clay) was then removed, and the sugar loaves were left to stand for a few days, after which they were covered with a layer of thinner pipe clay and placed back on the syrup pots before having water poured over them. The syrup thus obtained was known as naloop syrup (final run-off syrup, which is the purest). 20th century to the present As progress made in technology (industrialisation) has resulted in an increase in the quantity of granulated sugar which can be obtained during the production process, the melado/molasses (i.e. the syrup) contains more non-sugars and less sugar (total sugar content less than 68 %, apparent purity less than 73 %). The accumulation of impurities (owing to the efficiency of the industrial production process) also makes the syrup taste very different, much more salty than the final run-off syrup of the past (the last syrup obtained in the manual production process). However, because there was still a demand for suikerstroop, it started to be specially produced. The production process was developed in around 1900 (see description in point 3.6), and in 1908 the product started to be made in the way it is today. Overview of the production method in 1908 and today: Production method (as described in point 3.6) 1908 Now B-syrup obtained from the production of sugar from sugar cane or sugar beet constitutes the raw material X X Purification of the B-syrup using activated carbon X X Sugar solution and/or invert sugar syrup added in line with the recipe X X Mixing to a homogeneous mass X X Heating and evaporation to obtain the desired dry matter X X Traditional composition Suikerstroop is traditionally composed of the carbohydrates sucrose and invert sugar, which are derived from sugar cane or sugar beet. The composition of the suikerstroop produced today, the requirements for which are described in point 3.9, is the same as that laid down in the Sugar and Syrup (Commodities Act) Decree (1977). The 1977 Sugar and Syrup (Commodities Act) Decree described the composition as the syrupy liquid obtained from the massecuite of the plant from which the product is made after extraction of the sugar crystals. Furthermore, the extract content had to be at least 80 % and the apparent purity 73 %. The maximum ash content was 4,0 %. The main characteristics of the composition have not changed and are identical to the requirements for the composition of present-day suikerstroop, as described in point 3.5. Traditional use Suikerstroop is a much-used ingredient in traditional dishes. The series Streekgerechten en wetenswaardigheden [Local Dishes and Interesting Details], Jo van Lamoen, 1987 88, shows that suikerstroop is used in many local dishes, such as Groningse kruidkoek, brown beans with apples, Limburgse zoervleisj, Drentse proemenkreuze and Zeeuwse boterbabbelaars. There are also numerous recipes using suikerstroop in Het kookboek van de Amsterdamse huishoudschool [The Cookbook of the Amsterdam Domestic Science School] by C.J. WannÃ ©e, 6th edition, dating from 1910. Examples of these are boluskoek and stroopmoppen, and stroopsaus (a sauce made from suikerstroop) was a recommended accompaniment for many dishes, because the traditional Dutch recipes were often not the most flavoursome. 3.9. Minimum requirements and procedures to check the specific character The specific character of suikerstroop can be tested on the basis of the measurable minimum requirements which the syrup's characteristics referred to under 3.5 (colour, brix and total sugars) must meet. The producer checks that the requirements are met in each production batch (during each production run). The Dutch Food and Consumer Product Safety Authority (NVWA) verifies this by means of monitoring of controls. The NVWA carries out an administrative spot check on producers at least once a year by checking the data stored with regard to the colour, brix value and total sugar content (measured by the producer for each production batch and digitally stored). 4. AUTHORITIES OR BODIES VERIFYING COMPLIANCE WITH THE PRODUCT SPECIFICATION 4.1. Name and address Name: Nederlandse Voedsel en Waren Autoriteit Address: Catharijnesingel 59, 3511 GG UTRECHT Tel. +31 0882233333 Email: info@vwa.nl  Public  Private 4.2. Specific tasks of the authority or body The Dutch Food and Consumer Product Safety Authority is responsible for verifying compliance with the requirements laid down in the product specification for suikerstroop. (*1) Replaced by Regulation (EU) No 1151/2012 on quality schemes for agricultural products and foodstuffs. (1) Commission Regulation (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 275, 19.10.2007, p. 3). (2) Measure of the concentration of dissolved solids (in this case sugar) in an aqueous solution determined using a refractometer. (3) ICUMSA (International Commission for Uniform Methods of Sugar Analysis) Units. The higher the IU, the darker the colour. It is an indirect measure of purity.